Citation Nr: 0721607	
Decision Date: 07/18/07    Archive Date: 08/02/07	

DOCKET NO.  96-49 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.   

2.  Entitlement to service connection for a seizure disorder.   

3.  Entitlement to service connection for a kidney disorder.   

4.  Entitlement to service connection for bilateral 
thrombophlebitis.   

5.  Entitlement to higher initial evaluations for psoriasis, 
evaluated as 30 percent disabling prior to February 1, 2002, 
50 percent disabling prior to August 30, 2002, and 60 percent 
disabling from August 30, 2002.   

6.  Entitlement to an initial evaluation in excess of 
10 percent for hypertension.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
August 1978.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefits sought on 
appeal.  In October 2005, the Board returned the case for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's anxiety and depression are causally or 
etiologically related to service.  

2.  A seizure disorder is causally or etiologically related 
to service.  

3.  A kidney disorder is not shown to be causally or 
etiologically related to service.  

4.  Bilateral thrombophlebitis is not shown to be causally or 
etiologically related to service.  

5.  Prior to February 1, 2000, the veteran's psoriasis was 
not shown to manifest ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestation and was not 
exceptionally repugnant and after that date the veteran has 
been in receipt of the maximum schedular evaluation for 
psoriasis.  

6.  The veteran's psoriasis is not shown to present such 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.

7.  The veteran's hypertension has not manifested diastolic 
pressures predominantly 110 or more or systolic pressures 
predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, specifically anxiety and 
depression, were incurred during active service.  38 U.S.C.A. 
§§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  

2.  A seizure disorder was incurred during active service.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

3.  A kidney disorder was not incurred in or aggravated by 
active service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).  

4.  Bilateral thrombophlebitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).  

5.  The criteria for higher initial evaluations for 
psoriasis, evaluated as 30 percent disabling prior to 
February 1, 2000, 50 percent disabling prior to August 30, 
2002, and 60 percent disabling from August 30, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Code 7816 (1995-2006).  

6.  The criteria for an initial evaluation in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.104, Diagnostic Code 7101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in May 2001, August 2002, July 2005, 
December 2005 and March 2006 [Month & Year (and Month & 
Year)].  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted or an increased 
evaluation be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the veteran is not prejudiced by the lack of such 
notice in those claim in which the Board affirms the RO's 
decision, and for any claim allowed by the Board, the veteran 
will have an opportunity to express disagreement with any 
subsequent RO adjudicative action. As such, the veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Service Connection Claims

The veteran essentially contends that the disorders he is 
seeking to establish as service-connected disabilities had 
their onset during service.  More specifically, the veteran 
contends that the claimed disorders are causally or 
etiologically related to motor vehicle accident he sustained 
during service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases such as 
epilepsy [a seizure disorder] and renal disease, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995

Psychiatric Disorder

A review of the evidence of record discloses that the veteran 
was seen for psychiatric treatment during service.  A private 
medical record dated in March 1978 shows the veteran was seen 
for complaints of insomnia, irritability, suicidal ideations 
and emotional instability.  A recent history of four serious 
accidents was also noted.  A March 1978 statement from Jose 
Ramirez-Ribera, M.D. dated in March 1978 shows the veteran 
was referred for psychiatric clearance to continue work as a 
primary care physician.  It was noted that in recent months 
the veteran had used alcoholic beverages in an excessive and 
inappropriate manner and that he had marital difficulties.  
It was also noted that he showed other signs of emotional 
instability.  

A March 1978 service memorandum from a service physician 
indicated that the veteran had been evaluated by the 
psychiatry department in March 1978 which included a clinical 
interview and psychological testing.  The veteran was found 
to be functioning at an adequate intellectual level and there 
was no evidence of a psychosis or "disabling" neurosis.  
While it was noted that there was a question of alcohol abuse 
in the past, at the present time there was not enough 
evidence to support the presence of an alcohol problem.  The 
veteran was found to be qualified and capable, from a 
psychological point of view, to perform his duties as a 
physician.  

A June 1978 statement from Jeffrey P. Frey, M.D. noted that 
the veteran was under considerable stress in part due to his 
marital problems and in part due to his personal problems 
with another physician.  Dr. Frey noted that he failed to see 
evidence during his brief discussion of psychiatric disorders 
beyond anxiety.  It was noted that the veteran's blood 
pressure had been elevated on three occasions in the past 
three days, probably in part related to his anxiety.  

A service medical record dated in June 1978 when the veteran 
was seen for elevated blood pressure readings noted that the 
veteran was embroiled in matrimonial and job problems causing 
considerable anxiety.  On mental status examination the 
veteran was noted to be anxious and the assessment following 
the evaluation was of hypertension related to anxiety 
produced by social situations.  At the time of a physical 
examination performed in August 1978 in connection with the 
veteran's separation from service psychiatric clinical 
evaluation was normal, although the veteran reported frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia and nervous trouble of any sort.  

A report of a VA psychiatric examination performed in 
December 1995 concluded with a diagnosis of a depressive 
disorder, not otherwise specified.  No opinion was expressed 
as to the etiology of the veteran's psychiatric disorder.  

A February 1996 statement from a private psychologist 
indicated that he began seeing the veteran in early 1978 and 
referred him for psychiatric treatment due to his condition 
following a serious car accident.  It was noted that the 
veteran presented with depressive bouts and that he was still 
struggling with depression.  A psychologist indicated that 
the depression had been affecting him since early 1978.  

A report of a VA psychiatric examination performed in 
April 2006 included a review of the veteran's claims file and 
concluded with a diagnosis of recurrent major depression.  
The examiner offered an opinion that the veteran began to 
present psychiatric symptomatology described as anxiety since 
1978.  The examiner stated that this condition developed 
contemporaneously with his service between September 1976 and 
August 1978 and that his emotional condition had been 
documented and certified as present since that date.  The 
emotional condition was currently diagnosed as a major 
depression.  

Based on this record, the Board finds that service connection 
is warranted for the anxiety manifested during service and 
the currently diagnosed depressive disorder.  Contemporaneous 
records dated while the veteran was in service clearly 
reflect that he received psychiatric treatment, then 
described as anxiety, and later described by his private 
psychologist and by a physician as a depressive disorder.  
Since psychiatric symptomatology was manifested during 
service and there is competent medical evidence relating the 
current diagnosis to that psychiatric symptomatology, the 
Board concludes that service connection for a psychiatric 
disorder is established.  

Seizure Disorder

The veteran's service medical records contain no evidence of 
a seizure disorder during service.  While there are no 
records of treatment for a head injury the veteran reportedly 
sustained in a motor vehicle accident during service, the 
Board would observe that the Report of Medical History 
portion of the August 1978 physical examination performed in 
connection with the veteran's separation from service showed 
the veteran reported that he had frequent headaches which 
were mild and intermittent when they appeared after the first 
head trauma in a car collision in 1977.  And while there is 
evidence dated following separation from service, 
specifically an October 1981 physical examination, which 
casts doubt on the veteran's history of sustaining a head 
injury during service with him denying any convulsions, head 
trauma or frequent headaches at the time of that examination, 
the Board finds that the physical examination performed at 
the time of the veteran's separation from has greater 
probative value and that the veteran did sustain a head 
injury during service.  

Further review discloses that the veteran's seizure disorder 
was not shown within one year of separation from service.  
Private psychological testing performed in August 1984 
referred to the veteran as recently suffering an epileptic 
seizure.  Subsequently dated medical records, including the 
report of a VA examination performed in December 1995 show 
that the veteran had been diagnosed as having a generalized 
tonic-colonic seizure disorder.  A subsequent VA examination 
performed in April 2006 offers an opinion that the veteran's 
seizure disorder is related to service.  While the April 2006 
report indicated that a seizure disorder was not documented 
in service medical records, nevertheless, based on the 
history provided, the only proximate etiological factor for 
the seizure disorder was the motor vehicle accident the 
veteran suffered in 1977.  For that reason and based on the 
history, it was the examiner's opinion that the seizures were 
at least as likely as not traumatic in origin and due to the 
head injury the veteran sustained in 1977.  

Based on this record, the Board finds that service connection 
for a seizure disorder is warranted.  While service medical 
records and medical records dated within one year of 
separation do not document that a seizure disorder was 
manifested either in service or within one year of separation 
from service, there is clearly an opinion that the veteran's 
currently diagnosed seizure disorder is causally or 
etiologically related to service and the motor vehicle 
accident the veteran sustained during service.  Accordingly, 
the Board finds that the medical evidence supports the 
veteran's claim for service connection for a seizure 
disorder.  

Kidney Disorder

The veteran, who is a physician, contends that he had 
hematuria during service and that this was the onset of his 
kidney disorder.  However, service medical records do not 
document the presence of any hematuria or any other kidney 
disorder during service.  In addition, there is no medical 
opinion, beyond the veteran's own opinion, which in any way 
suggests that a kidney disorder manifested following 
separation from service was in any way causally or 
etiologically related to service.  

The veteran was afforded a VA genitourinary examination in 
May 2006 which included a review of all pertinent records.  
Following this review and the examination the diagnosis was 
intermittent hematuria.  The examiner offered an opinion that 
after a review of all available medical evidence, the 
veteran's interview and the examination, the veteran 
presented documented evidence of intermittent hematuria with 
an etiology the veteran claimed was related to chronic 
glomerulonephritis noted as a history from the veteran, who 
was a physician.  The examiner indicated, however, that clear 
documentation of a glomerulonephritis diagnosis was not 
available in the claims folder.  The examiner went on to 
state that in any case there was no documented evidence of 
episodes of hematuria in service medical records and that the 
first episode of hematuria documented in the claims folder 
was from a private medical record when the veteran was 
hospitalization in June 1981 with a diagnosis of hematuria of 
unknown etiology three years after discharge from service.  
The examiner concluded that from the above-mentioned facts 
and the lack of documented evidence the veteran's 
intermittent hematuria is not likely related to his military 
service.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for a kidney disorder, including hematuria.  In 
this regard, the veteran's opinion that he has a kidney 
disorder that was due to hematuria that was present during 
service is simple not substantiated by his service medical 
records which do not document that he in fact had hematuria 
during service.  Given this discrepancy, the Board finds that 
the opinion following the May 2006 VA examination has greater 
probative value an is dispositive of the veteran's claim 
since it was based on a review of all of the veteran's 
medical records in light of his contention.  Therefore 
service connection for a kidney disorder is not warranted.  

Bilateral Thrombophlebitis

The veteran's service medical records contain no evidence of 
thrombophlebitis, and the record contains no medical opinion, 
beyond the veteran's own contentions as a physician, that his 
bilateral thrombophlebitis was in any way related to service.  
The veteran was afforded an examination in April 2006 to 
determine whether he currently had a thrombophlebitis, and if 
so, whether it was causally or etiologically related to 
service.  This examination included a review of the veteran's 
claims file.  Also conducted were specialized clinical tests, 
specifically a venous Doppler which disclosed no evidence of 
deep or superficial venous thrombosis and that there was 
moderate to severe venous insufficiency.  The final diagnosis 
was varicose veins.  The medical opinion from the examiner 
was that an actual peripheral vascular condition was less 
likely than not related to service as evidence in the claims 
file.  It was noted that the veteran had a car accident in 
1977 and that the claims folder did not show any evidence of 
a vascular condition until 1994 in which the veteran had only 
one episode of deep venous thrombosis.  It was noted that the 
condition was diagnosed by that time and was being treated by 
means of anticoagulation.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for bilateral thrombophlebitis.  The Board finds 
that the opinion rendered following the April 2006 VA 
examination has greater probative value than the veteran's 
own statements as a physician since the opinion of the VA 
physician was based on a review of all medical records, was 
rendered without any thought of pecuniary gain and was 
consistent with the evidence of record, whereas the veteran's 
opinion, although from a physician, was inconsistent with the 
evidence of record.  For example, the veteran has asserted 
that he was treated for hematuria and thrombophlebitis during 
service or that these disorders are related to the motor 
vehicle accident he sustained during service.  However, as 
indicated, service medical records contain no evidence of 
pertinent complaints treatment or diagnosis and the veteran 
has provided no rationale to support his opinions that he has 
kidney and thrombophlebitis disorders that are related to 
service.  For these reasons, the Board finds that the medical 
evidence is against the veteran's claim for thrombophlebitis.  


Increased Evaluation Claims

The veteran essentially contends that the initial evaluations 
assigned for his psoriasis and hypertension do not accurately 
reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999 

Psoriasis

The record reflects that a February 1996 rating decision 
granted service connection for psoriasis.  That rating 
decision assigned a 10 percent evaluation from March 3, 1995 
under Diagnostic Code 7806 for eczema.  A rating decision 
dated in October 1997 subsequently increased the evaluation 
for the veteran's psoriasis from 10 percent to 30 percent, 
also effective from March 3, 1995, but assigned the 
evaluation under Diagnostic Code 7816 for psoriasis.  A 
rating decision dated in August 2000 reflects that the 
evaluation for the veteran's psoriasis was increased from 
30 percent to 50 percent from February 1, 2000, and a rating 
decision dated in October 2000 further increased the 
evaluation for the veteran's psoriasis from 50 percent to 
60 percent from August 30, 2002, the date of the change of 
the schedular criteria in the Rating Schedule.  

Under the rating criteria in effect when the veteran filed 
his claim psoriasis was evaluated under Diagnostic Code 7816, 
which in turn was evaluated as for eczema under Diagnostic 
Code 7806.  Under Diagnostic Code 7806, a 30 percent 
evaluation contemplates exudation or constant itching, 
extensive lesions or marked disfigurement.  The next higher 
50 percent evaluation contemplates ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or a disability that is exceptionally 
repugnant.  

In August 2002, the Schedule for Rating Disabilities of the 
skin was amended effective August 30, 2002.  Under the 
amended criteria psoriasis is evaluated under Diagnostic 
Code 7816, and under that Diagnostic Code, a 30 percent 
evaluation is for assignment when 20 to 40 percent of the 
entire body is involved, or 20 to 40 percent of the exposed 
areas are affected, or when the disability requires systemic 
therapy such as corticosteroids or other immunosuppressant 
drugs are required for total duration of six weeks or more, 
but not constantly, during the past 12 month period.  The 
next higher 60 percent evaluation contemplates a disability 
that involves more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected or constant or near 
constant systemic therapies such as corticosteroids or other 
immunosuppressant drugs required during the past 12 month 
period.  

The evidence for consideration in determining the appropriate 
initial evaluations for the veteran's psoriasis includes 
private and VA medical records, including the reports of VA 
examinations specifically afforded the veteran to assess the 
severity of his disability in November 1995, January 1997, 
February 2000, and October 2002.  The November 1995 VA 
examination showed the veteran presented with a history of 
psoriasis since 1977 and that he had experienced frequent 
periods of exacerbations and remissions throughout the years.  
His psoriasis was kept under good control with the use of a 
medication and topical steroids.  The veteran had developed 
psoriatic lesions mostly on the legs, face, scalp and elbows.  
On physical examination there were erythematous white scaly 
flaps located on the face, elbows and lower legs.  There was 
involvement of 5 to 10 percent of the skin.  The diagnosis 
was psoriasis with 5 to 10 percent of the skin involvement.  

The January 1997 VA examination shows the veteran reported 
experiencing severe itching.  On physical examination they 
were erythematous scaly plaques in the legs with severe 
excoriation and lichenification with oozing.  There were 
several erythematous scaly plaques and scars of the buttocks 
and scaly erythematous plaques in the scalp and elbows.  The 
diagnoses were psoriasis vulgaris and neurodermatitis.  

A report of a VA examination performed in February 2000 
disclosed that on examination there were scaly erythematous 
plaques on the scalp, neck, buttocks, thighs and elbows and 
some of the plaques had a crust.  There were lichenified 
plaques with oozing and crust on the nape of the neck, 
thighs, buttocks and legs.  There were atrophic scars with 
pigmentation on both legs and buttocks and there were buttock 
scars present with psoriatic lesions over the scars.  The 
examiner also indicated that there was associated anxiety 
secondary to the psoriasis.  The diagnosis following the 
examination was psoriasis vulgaris.  The examiner indicated 
that this was a chronic recurring disease which was partially 
controlled in the veteran with medication but could 
exacerbate at any time.  

A report of a VA examination performed in October 2002 showed 
that the veteran had been treated with topical steroids, 
creams, phototherapy, retinoids and oral retinoids with poor 
results.  The veteran was recently started on Methotrexate 
after a diagnosis of psoriatic arthritis.  On physical 
examination there were erythematous scaly plaques on the nape 
of the neck, scalp, elbow, low back, left buttock, groin, 
legs and left sole.  There was an ulcer on the inguinal area 
of the penis and genitalia.  There was onycholysis of several 
fingernails with nail pitting and oil drop.  Some of the 
lesions, especially those on the neck, buttocks and legs 
presented shally erosion with oozing due to excoriation by 
the veteran.  There was exfoliation of the affected area of 
the neck, scalp, elbows, low back, buttocks, groin, hands, 
sole and penis.  There was ulceration on the neck, buttocks 
and legs and some crusting of the affected areas.  Associated 
systemic and nervous manifestations included major 
depression.  The diagnosis following the examination was 
psoriatic arthritis.  

Based on this record, the Board finds that the RO has 
appropriately evaluated the veteran's disability since 
service connection was granted effective March 3, 1995.  For 
the time period prior to February 1, 2000, when the veteran 
was evaluated as 30 percent disabling for his psoriasis, 
there was no evidence of ulceration or extensive exfoliation 
or crusting, nor did the evidence demonstrate the presence of 
systemic or nervous manifestations or that the disability was 
exceptionally repugnant.  Neither the November 1995 or 
January 1997 VA examinations documented clinical findings 
which would warrant an evaluation in excess of 30 percent 
prior to February 1, 2000.  However, as of that date, the 
date of a VA examination performed in February 2000 there was 
evidence of crusting of the erythematous plaques and evidence 
of nervous manifestations, specifically anxiety, secondary to 
the veteran's psoriasis.  As of that date, the veteran was 
entitled to a 50 percent evaluation based on those findings, 
and the date of that examination appears to represent the 
earliest manifestations of the clinical findings contemplated 
for the 50 percent evaluation.  

As of the change of the rating schedule on August 30, 2002, 
the evidence demonstrated that the veteran's psoriasis 
involved a significant, unspecified portion of his body and 
that he was receiving daily systemic therapy.  As a result, 
as of the date of the changes to the rating schedule 
effective August 30, 2002, the veteran was shown to be 
entitled to a 60 percent evaluation.  

While the evidence did not demonstrate entitlement to an 
evaluation in excess of 30 percent between March 1995 and 
February 2000, from February 1, 2000, the veteran has been in 
receipt of the maximum schedular evaluation for psoriasis, 
first a 50 percent evaluation prior to August 30, 2002, under 
the previous schedular criteria and a 60 percent evaluation 
under the revised schedular criteria effective August 30, 
2002.  The Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including the provisions 
of 38 C.F.R. § 3.321(b)(1).  However, the Board finds that 
the evidence of record does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for assignment of 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Hypertension

The record reflects that a February 1996 rating decision 
granted service connection for arterial hypertension and 
granted a 10 percent evaluation from March 3, 1995, under 
Diagnostic Code 7101.  Under Diagnostic Code 7101, a 
10 percent evaluation is for assignment when diastolic blood 
pressures are predominantly 100 or more or systolic blood 
pressures are predominantly 160 or more with a minimum 
evaluation assigned for an individual with a history of 
diastolic pressures predominantly 100 or more who require 
continuous medication for control.  The next higher 
20 percent evaluation contemplates diastolic blood pressures 
of predominantly 110 or more or systolic blood pressures 
predominantly 200 or more.  

After reviewing the evidence of record, the Board finds that 
the veteran's hypertension has been correctly evaluated as 
10 percent disabling since service connection was granted.  
The available evidence does not demonstrate that the veteran 
has diastolic blood pressures that are predominantly 110 or 
more or systolic blood pressures that are predominantly 200 
or more, despite a December 1999 statement from Jose A. Perez 
Hernandez which stated that blood pressure readings taken 
periodically confirm that treatment was not sufficient to 
reduce his predominantly diastolic blood pressure that was 
110 or more.  

At the time of a VA hospitalization of the veteran in 
March 1995 his diastolic blood pressures were no greater than 
90 and his systolic blood pressures were no greater than 150.  
At the time of a VA examination performed in October 1995 the 
veteran's diastolic blood pressures were no greater than 75 
and his systolic blood pressures were no greater than 106.  A 
VA examination performed in April 1998 disclosed diastolic 
blood pressure readings no greater than 68 and systolic blood 
pressure readings no greater than 106.  

A private cardiovascular evaluation performed in July 1998 
showed that preexercising blood pressure readings were no 
greater than 150/90 and that following two minutes of 
exercise the veteran's blood pressure was 170/110 and after 
five minutes was 190/100.  Following exercise testing the 
veteran's blood pressure was noted to be 200/100 and that by 
two minutes following exercise his blood pressure was 150/90 
and four minutes following exercise blood pressure was 
140/90.  

A report of a VA examination performed in June 2002 showed 
the veteran reported that there was no history of emergency 
room visit or hospitalizations due to uncontrolled 
hypertension.  Blood pressure readings were 150/90 on two 
occasions and 160/90.  At the time of a VA genitourinary 
examination performed in May 2006 the veteran's blood 
pressure was 171/80.  

While there are other blood pressure readings scattered 
throughout various treatment records, none of those records 
either alone or in combination with the formal VA 
examinations demonstrate that the veteran's diastolic 
pressures were predominantly 110 or more or that systolic 
pressures were predominantly 200 or more.  In the absence of 
clinical findings demonstrating such a severity of the 
veteran's hypertension, the Board concludes that a 20 percent 
evaluation for hypertension is not warranted.  


ORDER

Service connection for a psychiatric disorder is granted.  

Service connection for a seizure disorder is granted.  

Service connection for a kidney disorder is denied.  

Higher initial evaluations for psoriasis, evaluated as 
30 percent disabling prior to February 1, 2000, 50 percent 
disabling prior to August 30, 2000, and 60 percent disabling 
from August 30, 2002, are denied.  

An initial evaluation in excess of 10 percent for 
hypertension is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


